Appellate Case: 22-6060     Document: 010110730818       Date Filed: 08/29/2022    Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                          August 29, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                         No. 22-6060
                                                     (D.C. No. 5:21-CR-00067-F-1)
  MARTIN RIVERA-TAVIRA,                                      (W.D. Okla.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before HARTZ, KELLY, and HOLMES, Circuit Judges.
                   _________________________________

       Martin Rivera-Tavira pleaded guilty to drug conspiracy in violation of

 21 U.S.C. § 846 and possession of material containing child pornography in violation

 of 18 U.S.C. § 2252A(a)(5)(B). The district court sentenced Mr. Rivera-Tavira to

 210 months in prison and five years of supervised release. Although his plea

 agreement contained an appeal waiver, Mr. Rivera-Tavira now seeks to appeal his

 sentence. The government has filed a motion to enforce the appeal waiver under

 United States v. Hahn, 359 F.3d 1315, 1328 (10th Cir. 2004) (en banc) (per curiam).

 We grant the government’s motion and dismiss the appeal.



       *
          This order and judgment is not binding precedent, except under the doctrines
 of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
 its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 22-6060    Document: 010110730818        Date Filed: 08/29/2022     Page: 2



       The presentence report submitted to the district court set Mr. Rivera-Tavira’s

 total offense level at 41. This was based on certain enhancements such as the amount

 of methamphetamine attributed to Mr. Rivera-Tavira. This offense level, combined

 with Mr. Rivera-Tavira’s criminal history category of I, resulted in an advisory

 guideline range of 324 to 405 months. Mr. Rivera-Tavira objected to the presentence

 report on several grounds, including that “the methamphetamine guidelines . . . are

 the product of political considerations rather than the Sentencing Commission acting

 in its usual institutional role.” Resp. at 5. Mr. Rivera-Tavira claimed the advisory

 guideline range should have been 168 to 210 months.

       The district court agreed with one of Mr. Rivera-Tavira’s objections, reducing

 the guideline range to 262 to 327 months. The district court then varied downward

 based on Mr. Rivera-Tavira’s lack of criminal history, and sentenced him to 210

 months. He now seeks to appeal his sentence on the ground that it is excessive and

 fails to fulfill the purposes of punishment set forth in 18 U.S.C. § 3553(a).

       We consider three factors in determining whether to enforce an appeal waiver

 in a plea agreement: (1) whether the disputed appeal falls within the scope of the

 waiver; (2) whether the waiver was knowing and voluntary; and (3) whether

 enforcing the waiver would result in a miscarriage of justice. Hahn, 359 F.3d

 at 1325. Mr. Rivera-Tavira does not dispute the first two factors, so we need not

 address them, see United States v. Porter, 405 F.3d 1136, 1143 (10th Cir. 2005).

       Mr. Rivera-Tavira argues that enforcing the appeal waiver would be a

 miscarriage of justice because his sentence is “otherwise unlawful” and would

                                            2
Appellate Case: 22-6060    Document: 010110730818         Date Filed: 08/29/2022    Page: 3



 “seriously affect[] the fairness, integrity or public reputation of judicial proceedings.”

 Hahn, 359 F.3d at 1327 (internal quotation marks omitted). In particular, he

 contends his sentence is excessive in view of the length and degree of his

 involvement in the drug business. He also asserts that his objections to the

 presentence report have merit. But those arguments focus on the result of the

 proceeding, not the right Mr. Rivera-Tavira waived. See United States v. Smith,

 500 F.3d 1206, 1213 (10th Cir. 2007). The exception for an unlawful waiver “looks

 to whether the waiver is otherwise unlawful, not to whether another aspect of the

 proceeding may have involved legal error.” Id. (citation and internal quotation marks

 omitted). Mr. Rivera-Tavira’s contention that his sentence is excessive does not

 explain how his waiver here is otherwise unlawful.

       For the foregoing reasons, we grant the government’s motion to enforce the appeal

 waiver and dismiss the appeal.


                                              Entered for the Court
                                              Per Curiam




                                             3